internal_revenue_service department of the treasury significant index numbers and washington dc person to contact - telephone number 9g q y g refer reply to op e ep t room date dec legend taxpayer a ira w dear this is in response to a letter dated date as and date supplemented by additional correspondence dated september in which your authorized representative requests a private_letter_ruling from the internal_revenue_service your authorized representative submitted the following facts and representations with the request taxpayer a left a stock brokerage firm in and received a distribution of qualified_retirement_plan benefits totalling dollar_figure retained and paid taxes on dollar_figure and made a rollover_contribution to ira w an individual_retirement_arrangement under sec_408 of the internal_revenue_code code the account balance of ira w as of december dollar_figure taxpayer a’s date of birth is of this amount he was the date of birth of taxpayer a’s wife and beneficiary is taxpayer a has directed the investment of ira w from its inception through the present day periodic distributions from ira w in date when he wa sec_44 years old each year’s withdrawal has been in the amount of dollar_figure representing an annuity calculated to exhaust the balance of ira w as of december dollar_figure based on a joint and survivor life expectancy of years and an applicable_federal_rate of percent he began taking as a result of substantial appreciation in ira w taxpayer a desires to modify the basis on which periodic distributions will continue to be made effective for and subsequent years the proposed method for determining annual periodic_payments as modified will be to calculate an annual payment by amortizing the account balance determined as of the third monday in each january or the next day on which the securities markets are open over taxpayer a’s remaining life expectancy using a reasonable interest rate for this purpose life expectancy will be determined for purposes of the initial payment using table vv of sec_1_72-9 of the regulations starting with years for the distribution and reducing that figure by one for each subsequent year through a constant annual interest rate of percent the rate under code sec_7520 for january will be assumed for each year’s distribution for example for the distribution will be dollar_figure based on an account balance of dollar_figure as of january interest of percent based on the account balance as of january expectancy of years and interest of percent a life expectancy of years and for the distribution will be a life taxpayer a realizes that this action will amount to a modification of the series of withdrawals commenced in and will require the payment of the additional percent penalty plus interest on the withdrawals taken in the years through pursuant to code sec_72 gov based on the foregoing facts and representations your authorized representative requests the following ruling that following the modification of the distributions to taxpayer a from ira w requirements under code sec_72 iv as amounting to equal periodic_payments over the taxpayer's life expectancy and the withdrawals will therefore not be subject_to the percent additional tax under code sec_72 the withdrawals will satisfy the code sec_408 provides that amounts paid or distributed out of an ira must be included in gross_income by the payee or distributee in the manner provided under code sec_72 determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed code sec_72 provides rules for code sec_72 provides for the imposition of an the additional tax is additional percent tax on early distributions from qualified_plans including iras imposed on that portion of the distribution that is includible in gross_income provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life of life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary code sec_72 a iv code sec_72 imposes the additional limitation on distributions excepted from the percent tax by code sec_72 a iv that if the series of payments ig subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee’s attainment of age taxpayer’s tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax which would have been imposed except for the sec_72 a iv exception plus interest for the deferral_period then the notice_89_25 1989_1_cb_662 provides guidance in in the absence of regulations the form of questions and answers on certain provisions of the tax_reform_act_of_1986 on sec_72 this notice provided guidance with respect to the exception to the tax on premature distributions provided under sec_72 a iv three methods for determining substantially_equal_periodic_payments for purposes of sec_72 a iv these methods involve the use of an interest rate assumption which must be an interest rate that does not exceed a reasonable interest rate on the date payments commence q a-12 provides two of based on the method of determining periodic_payments described above with respect to the taxpayer’s ruling_request we conclude that this method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 a iv life expectancies and the interest rate used are such that they do not result in the circumvention of the requirements of sec_72 through the use of an unreasonable interest rate or unreasonable life expectancies and that the proposed method of payments as modified is reasonable be subject_to the additional tax of sec_72 unless the requirements of sec_72 therefore such payments will not a iv and t are not met the this ruling is based on the assumption that ira w meets the requirements of code sec_408 at all times relevant to the proposed transaction a copy of this letter has been sent to your authorized representative in accordance with the power_of_attorney on file in this office sincerely yours cigned john swions john swieca chief employee_plans technical branch enclosures deleted copy of letter notice of intention to disclose ccs
